Citation Nr: 0947833	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-16 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to payment by the Department of Veterans Affairs 
of the cost of unauthorized medical treatment provided to the 
Veteran at St. Mary's Medical Center from February 24, 2007, 
to March 21, 2007.


REPRESENTATION

Appellant represented by:	Tracie Groh, Law Offices of 
Stephenson, Acquisto & Coleman


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to May 
1984.  The appellant in this case is the medical facility 
which provided treatment to the Veteran from February 22, 
2007, to March 21, 2007.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2007 determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in San Francisco, 
California.  In that determination, the VAMC approved payment 
for unauthorized medical treatment provided to the Veteran at 
St. Mary's Medical Center from February 22 to 23, 2007, but 
denied payment for continued treatment at that facility from 
February 24, 2007, to March 21, 2007, on the grounds that the 
Veteran's condition had stabilized and transfer to a VA 
facility could have been safely effected.

In September 2009, the appellant's representative provided 
argument at a Board hearing held at the RO.  


REMAND

The appellant seeks payment by VA pursuant to 38 U.S.C.A. 
§ 1725 for medical treatment provided to the Veteran at St. 
Mary's Medical Center from February 24, 2007, to March 21, 
2007.

The available record on appeal shows that on February 22, 
2007, the Veteran was transported to St. Mary's Medical 
Center by ambulance after being found in the street with 
right leg pain and generalized weakness.  On admission, he 
reported that several hours prior, he had injected heroin, 
smoked crack, and consumed five cans of beer.  The Veteran 
was transferred to the ICU for further treatment.  During the 
course of admission, the Veteran was found to be severely 
hyperkalemic, likely secondary to profound rhabdomyolysis 
with associated acute renal failure due to alcoholic 
hepatitis.  The Veteran was also found to have compartment 
syndrome of the right leg.  As a result, he went into an 
anuric phase, requiring two fasciotomy surgeries.  The 
Veteran was also started on daily hemodialysis during 
hospitalization.  The Veteran remained hospitalized at St. 
Mary's Medical Center until March 21, 2007, when he was 
transferred to the San Francisco VAMC.  The diagnoses on 
discharge were right lower extremity compartment syndrome 
status post fasciotomy; end stage renal disease, secondary to 
acute renal failure on hemodialysis; and rhabdomyolysis.  

The Board notes that the record on appeal indicates that St. 
Mary's Medical Center sought to have the Veteran transferred 
to the San Francisco VAMC on several occasions, apparently 
beginning on February 27, 2007, but was advised that no beds 
were available for him.  Indeed, based on information 
contained in the March 2008 Statement of the Case, the San 
Francisco VAMC has conceded that no beds were available for 
the Veteran until March 21, 2007, the day he was transferred 
from St. Mary's Medical Center.

In the August 2007 decision on appeal, the VAMC conceded that 
all the requirements for payment for emergency services under 
38 U.S.C.A. § 1725 were met for the period from February 22 
to 23, 2007.  After that time, however, the VAMC determined 
that the appellant's condition had stabilized and he could 
have been transferred to a VA facility.  The March 2008 
Statement of the Case notes that "although it wasn't until 
March 21, 2007 that the veteran was transferred to the 
SFVAMC, the fact that there was no bed available earlier than 
this date is not relevant in accordance with the provisions 
of the Mill Bill [38 U.S.C.A. § 1725]."

The Board notes that since the issuance of the March 2008 
Statement of the Case, section 1725 has been amended.  See 
Veterans' Mental Health and Other Care Improvements Act of 
2008, Pub. L. No. 110-387, § 402, 22 Stat. 4110 (2008).  The 
amended statute now provides:  

(1)  The term "emergency treatment" means medical care 
or services furnished, in the judgment of the 
Secretary-

(A) when Department or other Federal 
facilities are not feasibly available and 
an attempt to use them beforehand would 
not be reasonable; 

(B) when such care or services are 
rendered in a medical emergency of such 
nature that a prudent layperson 
reasonably expects that delay in seeking 
immediate medical attention would be 
hazardous to life or health; and 

(C) until-

(i) such time as the veteran can be 
transferred safely to a Department 
facility or other Federal facility 
and such facility is capable of 
accepting such transfer; or 

(ii) such time as a Department 
facility or other Federal facility 
accepts such transfer if-

(I) at the time the veteran 
could have been transferred 
safely to a Department facility 
or other Federal facility, no 
Department facility or other 
Federal facility agreed to 
accept such transfer; and 

(II) the non-Department 
facility in which such medical 
care or services was furnished 
made and documented reasonable 
attempts to transfer the 
veteran to a Department 
facility or other Federal 
facility. 

38 U.S.C.A. § 1725(f).

A review of the legislative history sheds some light on the 
intent of the recent amendments to section 1725.  

During a Joint House and Senate Committee on 
Veterans' Affairs meeting in New Philadelphia, 
Ohio, on May 29, 2007, several issues were brought 
to the attention of the Committee regarding 
recurring problems with reimbursement or payment of 
emergency treatment by VA to non-VA facilities.  
Testimony highlighted delays in receiving transfer 
approvals in order to transfer veterans from a non-
VA community hospital to an appropriate VA medical 
center, withdrawal of previously provided approvals 
by VA, and delays in receiving reimbursement.  VA 
medical centers are often full, or are unwilling to 
accept the transfer of these patients, leaving them 
in the care of non-VA facilities.  These facilities 
are often small community hospitals who often feel 
obligated to continue providing medical care with 
no promise of reimbursement from the VA.  

VA is currently authorized to provide reimbursement 
to non-VA hospitals for emergency care provided for 
treatment of a service-connected disability, or a 
non-service connected disability aggravated by a 
service-connected condition, up to the point of 
stabilization of the patient.  VA can also 
reimburse or pay for the reasonable value of 
expenses incurred by a covered veteran for non-VA 
emergency treatment for a non-service connected 
condition.  Once the patient is stable enough to be 
transferred, he or she must be moved to a VA 
hospital.  After the point of stabilization, if a 
VA hospital does not have a bed available, or they 
are unwilling to accept the transfer, VA currently 
is not required to reimburse the non-VA facility 
for the cost of care.  

This legislation would mandate that the VA 
reimburse or pay for the reasonable value of 
treatment for any veteran who meets eligibility 
criteria and defines "emergency treatment" as 
continuing until the veteran can be transferred 
safely to a VA or other Federal facility, and the 
VA or other Federal facility agrees to accept such 
a transfer.  This change would ensure that 
veterans' emergency care at a non-VA facility will 
be paid for until he or she can be safely 
transferred to an available VA or other Federal 
facility.  This legislation would also standardize 
the emergency reimbursement programs by applying 
the "prudent layperson" definition of emergency 
treatment to all emergency situations, where the 
standard for determining whether treatment is 
covered is whether a prudent layperson would have 
thought it reasonable to seek immediate medical 
attention.  

H. Rep. No 110-638, at 2-3 (2008).  

The appellant has not yet been advised of the statutory 
amendments and the VAMC has not yet had the opportunity to 
consider the appellant's claim in light of those amendments.  
To avoid any prejudice to the appellant, a remand is 
necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(noting that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, it 
must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby).  

Accordingly, the case is REMANDED for the following action:

After completing any additional 
notification and/or development deemed 
warranted, the VAMC should readjudicate 
the claim, to include consideration of 
38 U.S.C.A. § 1725 and the applicability 
of the October 2008 amendments to 38 
U.S.C.A. § 1725.  If the benefit sought 
on appeal remains denied, the VAMC must 
furnish the appellant an appropriate 
Supplemental Statement of the Case and 
the opportunity to respond.  

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

